Citation Nr: 0615361	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-07 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a substantive appeal received in December 2001 
regarding the propriety of the effective date assigned for 
nonservice-connected pension was timely. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1987 
and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The claims file was thereafter 
transferred to the RO in Houston, Texas.  

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in March 2006; a transcript of that hearing is 
associated with the claims file.  At such hearing, the 
veteran submitted duplicative documents regarding the 
procedural posture of her appeal and waived RO consideration 
of the newly submitted evidence.  Therefore, the Board may 
properly consider such evidence.  See 38 C.F.R. § 20.1304 
(2005).

The Board observes that an April 2002 letter advised the 
veteran that she had been overpaid for her pension benefits 
in the amount of $ 493.00.  Thereafter, she perfected her 
appeal as to the issue of whether an overpayment in the 
calculated amount of $ 493.00 was properly created.  However, 
at her March 2006 Board hearing, she stated that she wished 
to withdraw her appeal as to such issue and submitted a 
signed statement to that effect.  Therefore, the issue of 
whether an overpayment was properly created is considered 
withdrawn and is no longer before the Board for appellate 
review.  See 38 C.F.R. § 20.204 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

In November 2000, the veteran was provided notice of an 
October 2000 rating decision granting entitlement to 
nonservice-connected pension, effective October 10, 2000.  In 
January 2001, the veteran entered a notice of disagreement 
with respect to the propriety of the assigned effective date.  
In September 2001, a statement of the case was issued and, in 
December 2001, VA received the veteran's substantive appeal 
(VA Form 9).  In a December 2002 letter, the veteran was 
advised that her VA Form 9 was untimely and, as such, her 
right to appeal with respect to the propriety of the assigned 
effective date for nonservice-connected pension had expired.  
Thereafter, in May 2003, the veteran entered a notice of 
disagreement regarding the December 2002 decision that her 
substantive appeal was untimely.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2005).  Thus, 
remand for issuance of a statement of the case on this issue 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of whether a substantive appeal 
received in December 2001 regarding the 
propriety of the effective date assigned 
for nonservice-connected pension was 
timely must be issued.  The veteran should 
be advised of the time period in which to 
perfect her appeal.  Only if the veteran's 
appeal as to this issue is perfected 
within the applicable time period, then 
such should return to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





